Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 1 of 26 PageID #: 2284


                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

        PERFICIENT, INC.,                                 )
                                                          )
                     Plaintiff,                           )
                                                          )
                v.                                        )            Case No. 4:19-cv-01565-JAR
                                                          )
        THOMAS MUNLEY, et al.,                            )
                                                          )
                     Defendants.                          )

                                     MEMORANDUM AND ORDER

        This matter is before the Court on motions for summary judgment filed by Plaintiff

Perficient, Inc. (“Perficient”) (Doc. 95) and Defendant Thomas Munley (“Munley”). (Doc. 92).

Both motions are fully briefed and ready for disposition.


I.      BACKGROUND 1

        A. Factual Background

        Perficient provides software consulting and business implementation services, assisting its

clients with complex software offered by companies like IBM, Oracle, Salesforce, and Microsoft.

In July 2014, Perficient hired Munley as General Manager of its Oracle practice group. Over the

next few years, Munley received multiple promotions, eventually becoming Vice President of

Field Operations. This role entailed overseeing multiple groups, including the Salesforce practice.




1
 The below facts are generally taken from the parties’ respective Statements of Material Facts (“SUMFs”). (Docs. 94,
97). Pursuant to E.D. Mo. L.R. 4.01(e), all matters set forth in the moving party’s SUMF “shall be deemed admitted
for purposes of summary judgment unless specifically controverted by the opposing party.”

This Court also considers evidence provided by the parties in relation to the motion for preliminary and permanent
injunction. See Fed. R. Civ. P. 65(a)(2); Walker Mfg., Inc. v. Hoffman, Inc., 220 F. Supp. 2d 1024, 1027 (N.D. Iowa
2002) (“While it is true the parties have not benefitted from a full opportunity to present their case, the court may
nevertheless rely, to the extent appropriate, upon sworn testimony and affidavits offered in the injunction
proceedings.”).
                                                                                                                   1
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 2 of 26 PageID #: 2285


         Salesforce is a software technology company whose main product lines are Sales Cloud,

Service Cloud, Marketing Cloud, and Integration Cloud. In 2015, Salesforce acquired Steelbrick

for its Configure, Price, Quote (“CPQ”) product. CPQ allows sellers to automate quotes for

prospective buyers even for complex purchases involving multiple variables. Though CPQ

apparently remains a relatively niche product in the overall software consulting and business

implementation industry, it is central to this dispute.

         CPQ was not a source of revenue during the time that Munley was employed at Perficient.

In 2017, Perficient sold two projects to implement CPQ, but neither advanced beyond the proof-

of-concept stage. Munley encouraged Perficient leadership to pursue an acquisition of Advanced

Technology Group, Inc. (“ATG”), a CPQ implementation firm, but the deal never materialized. In

September 2018, Munley attended the Salesforce Dreamforce conference and met with a

Salesforce representative to discuss Perficient’s potential entry into the CPQ implementation

market. Following the conference, Munley took clear steps demonstrating that CPQ had become a

strategic priority for Perficient.

         Munley was terminated by Perficient on April 24, 2019, with the performance of the

Salesforce practice cited among the reasons for the decision. Just days after leaving Perficient,

Munley met with Jay Laabs, Chief Executive Officer of Spaulding Ridge, LLC (“Spaulding”),

concerning potential job opportunities. 2 Spaulding was created through the acquisition of Buan

Consulting, one of the original companies to implement Steelbrick (i.e., CPQ), and Plan Rocket,

which specialized in Anaplan implementation. The vast majority of Spaulding’s implementation

services for Salesforce are for CPQ. In early May 2019, Munley accepted a position as Partner and

Salesforce Group Leader at Spaulding. On May 24, 2019, Munley reached out to Perficient’s Chief



2
 Spaulding is a Defendant in this case, but all counts against it have been voluntarily dismissed by Perficient. (Doc.
82).
                                                                                                                    2
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 3 of 26 PageID #: 2286


Executive Officer and Chief Financial Officer by e-mail proposing a transaction in which

Spaulding would purchase Perficient’s Salesforce subcontracting business. The e-mail cited

several confidential Perficient metrics, including targeted gross margins, historical gross margins,

and sales volumes.

       Munley signed multiple agreements during his time at Perficient, including a Restricted

Stock Award and Non-Competition Agreement (“Non-Competition Agreement”) and

Confidentiality and Intellectual Property Assignment Agreement (“Confidentiality Agreement”).

The Non-Competition Agreement includes, among other provisions, a prohibition on Munley

“engag[ing] in a Competing Business anywhere within the Restricted Area” or “perform[ing] any

Competitive Duties (as an employee, consultant or otherwise) . . . for any Competing Business”

for a period of 24 months after leaving Perficient. (Doc. 1-1). The Confidentiality Agreement

prohibited Munley from disclosing Perficient’s confidential information. Perficient alleges that

Munley breached these agreements in the course of his employment at Spaulding.


       B. Procedural Background

       On June 3, 2019, Perficient filed suit against Munley and Spaulding and moved for a

temporary restraining order (“TRO”). (Docs. 1, 4). Count I of Perficient’s complaint contends that

Munley violated the Non-Competition and Confidentiality Agreements by performing competitive

duties for a competing business, disclosing confidential information, and offering the sale of

identical competing services, among other alleged breaches. (Doc. 1 at ¶ 79). Count II demanded

a preliminary and permanent injunction. (Id. at ¶¶ 86-98). In August 2019, this Court held a

consolidated hearing on Perficient’s request for a preliminary and permanent injunction. On

September 5, 2019, this Court granted the preliminary and permanent injunction in part, enjoining

Munley from violating certain restrictive covenants until May 1, 2020. (Doc. 59).

                                                                                                  3
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 4 of 26 PageID #: 2287


        In imposing the injunction, this Court held that the “Competing Business” section of the

Non-Competition Agreement was unenforceable because it was “broader than necessary to protect

Perficient’s interests.” (Id. at 12), The Court did find, however, that Perficient had demonstrated

actual success on the merits of its claim that Munley performed “Competitive Duties.” This Court

determined that “Munley’s work on behalf of Spaulding related to Salesforce products is a

‘Competitive Dut[y]’ that threatens Perficient’s protectable interests in customer contacts and trade

secrets.” (Id. at 13). The Court also found that Munley “ran afoul of his non-disclosure obligations”

by disclosing confidential information in the May 24, 2019 e-mail. (Id. at 16). In reaching these

conclusions, this Court specifically noted that the posture was “somewhat unique insofar as the

parties agreed to an expedited briefing schedule and combined hearing on the preliminary and

permanent injunctions, meaning the Court is left to rule on the merits of the relevant underlying

claims without the benefit of a full trial.” (Id. at 2).

        Both Munley and Spaulding filed interlocutory appeals, but neither sought a stay pending

appeal. Perficient, Inc. v. Munley, 973 F.3d 914, 916 (8th Cir. 2020). Accordingly, since the

permanent injunction expired on May 1, 2020, the appeal became moot by the time the Eighth

Circuit rendered a decision. Considering this “unusual setting,” the Eighth Circuit noted that the

case “remains pending in the district court, with unresolved damage and attorneys’ fee issues that

may turn on or be affected by [this Court’s] findings and conclusions in the permanent injunction

order.” Id. at 917. The Eighth Circuit dismissed the appeal and provided the following guidance:

        We do not direct the court to vacate as moot its Order dated September 5, 2019
        granting a permanent injunction. However, the findings and conclusions in that
        Order will remain subject to review should they be challenged on appeal from [this
        Court’s] final order. In other words, the Order remains in effect subject to
        modification (or vacating) by [this Court] based on further pretrial and trial
        proceedings, or on a subsequent appeal. Id. at 918.




                                                                                                   4
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 5 of 26 PageID #: 2288


       After receiving the mandate from the Eighth Circuit, this Court held a status conference

(Doc. 73) and set a briefing schedule on the issue of attorneys’ fees. (Doc. 77). Perficient proceeded

to voluntarily dismiss Counts III -VIII of its complaint. (Doc. 76). Munley and Spaulding objected

to the voluntary dismissal of Counts VI and VII, arguing that this Court’s ruling on the preliminary

and permanent injunction constituted a judgment disposing of these counts. (Doc. 78). In its Order

on the injunctions, this Court found that Perficient “cannot succeed on the merits of its trade-

secrets claims against Munley or Spaulding.” (Doc. 59 at 21). Munley and Spaulding even

proposed a final stipulated judgment in favor of Perficient on Count I and Defendants on Counts

VI and VII (with voluntary dismissal of the remaining counts) on the basis of this Court’s

preliminary and permanent injunction Order. (Doc. 80).

       This Court disagreed with their assessment, explaining that the injunctions Order “made

findings of fact and conclusions of law but was not a judgment as to Counts VI and VII,” and

consequently granted Perficient’s motion for voluntary dismissal. (Doc. 82 at 1). When assessing

the issue of attorneys’ fees, this Court will consider the full context of Count VI and VII’s

dismissal. After granting Perficient’s motion to dismiss Counts VI and VII, this Court ordered the

parties to submit either a joint stipulation of final judgment as to Count I, the only remaining count,

or a proposed briefing schedule for dispositive motions. (Doc. 83). The parties chose the latter

route, and their respective motions for summary judgment as to Count I are now before this Court.


II.    LEGAL STANDARD

       Under Fed. R. Civ. P. 56, a movant is entitled to summary judgment if they can “show[]

that there is no genuine dispute as to any material fact” and they are “entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). In determining whether summary judgment is appropriate,

the evidence must be viewed in the light most favorable to the nonmoving party. Osborn v. E.F.

                                                                                                     5
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 6 of 26 PageID #: 2289


Hutton & Co., 853 F.2d 616, 619 (8th Cir. 1988). The nonmovant, however, “‘must do more than

simply show that there is some metaphysical doubt as to the material facts,’ and must come forward

with ‘specific facts showing that there is a genuine issue for trial.’” Torgerson v. City of Rochester,

643 F.3d 1031, 1042 (8th Cir. 2011) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp,

475 U.S. 574, 587-87 (1986)); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

Where parties have filed cross motions for summary judgment, each motion must be evaluated

independently to determine whether a genuine issue of material fact exists and whether the movant

is entitled to judgment as a matter of law. Exel Inc. v. Int’l Broth. of Teamsters, Local No. 600,

No. 1:14-CV-81 JAR, 2015 WL 3795808, at *3 (E.D. Mo. June 18, 2015). 3

        As to the effect of this Court’s preliminary and permanent injunction Order, the Eighth

Circuit has “long held that findings of fact and conclusions of law made by a court granting a

preliminary injunction are not binding.” U.S. Sec. & Exch. Comm’n v. Zahareas, 272 F.3d 1102,

1104-05 (8th Cir. 2001) (internal quotations omitted); see also Univ. of Texas v. Camenisch, 451

U.S. 390, 395 (1981). But permanent injunctions, unlike preliminary injunctions, require a

showing of actual success on the merits and are typically granted after a trial. Oglala Sioux Tribe

v. C & W Enters., 542 F.3d 224, 229 (8th Cir. 2008); see also Camenisch, 451 U.S. at 395 (“Where,

by contrast, a federal district court has granted a permanent injunction, the parties will have already

had their trial on the merits.”). When ordering the permanent injunction, this Court specifically

noted that it was “left to rule on the merits of the relevant underlying claims without the benefit of

a full trial” because the preliminary and permanent injunction hearings were consolidated. (Doc.

59 at 2).



3
  This Court notes that the parties’ respective motions for summary judgment exclusively concern Count I. While
there are some modest differences, each party’s motion for summary judgment reads much like its response to the
opposing party’s motion. This Court has evaluated each motion independently but will proceed to address the parties’
arguments collectively.
                                                                                                                  6
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 7 of 26 PageID #: 2290


          The Eighth Circuit advised that this Court’s preliminary and permanent injunction Order

remains subject to modification or vacating by this Court “based on further pretrial and trial

proceedings.” Perficient, 973 F.3d at 918. Consistent with the Eighth Circuit’s handling of the

interlocutory appeal and this Court’s previous determination that the preliminary and permanent

injunction Order did not constitute a judgment as to Counts I, VI, and VII, this Court does not

consider the permanent injunction binding as to Count I. Accordingly, this Court will proceed to

consider the summary judgment motions as to Count I de novo, without any deference to legal

conclusions reached when imposing the permanent injunction. This treatment is consistent with

the parties’ briefing.


III.      ANALYSIS

          Both parties seek summary judgment as to Count I of Perficient’s complaint, which alleges

that Munley breached the Non-Competition and Confidentiality Agreements. The elements of a

breach of contract claim under Missouri law are “(1) the existence and terms of a contract; (2) that

plaintiff performed or tendered performance pursuant to the contract; (3) breach of the contract by

the defendant; and (4) damages suffered by the plaintiff.” Moore v. Armed Forces Bank, N.A., 534

S.W.3d 323, 327 (Mo. Ct. App. 2017) (quoting Keveney v. Missouri Mil. Acad., 304 S.W.3d 98,

101 (Mo. banc 2010)). 4 Munley contends that the Non-Competition Agreement is unenforceable,

he did not breach, and Perficient has not suffered any damages.


       A. Valid and Enforceable Contract

          Munley argues that the Non-Competition Agreement is unenforceable under Missouri law.

Non-competition agreements “are not favored in the law, and the party attempting to enforce a



4
 The Non-Competition Agreement includes a choice of law provision requiring this Court to apply Missouri law.
(Doc. 1-1 at § 29).
                                                                                                           7
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 8 of 26 PageID #: 2291


noncompetition agreement has the burden of demonstrating both the necessity to protect the

claimant’s legitimate interests and that the agreement is reasonable as to time and space.”

Systematic Bus. Servs., Inc. v. Bratten, 162 S.W.3d 41, 50 (Mo. Ct. App. 2005) (citing AEE-EMF,

Inc. v. Passmore, 906 S.W.2d 714, 719 (Mo. Ct. App. 1995)). Determining whether restrictive

covenants are reasonable requires an assessment of “all attending circumstances and [whether]

enforcement serves the employer’s legitimate interests.” AEE-EMF, Inc., 906 S.W.2d at 719.

Ultimately, “[p]rotection of the employer, not punishment of the employee, is the essence of the

law.” Superior Gearbox Co. v. Edwards, 869 S.W.2d 239, 247 (Mo. Ct. App. 1993).

       Missouri courts recognize that employers have a legitimate interest in protecting trade

secrets and customer contacts. Mayer Hoffman McCann, P.C. v. Barton, 614 F.3d 893, 906 (8th

Cir. 2010) (citing AEE-EMF, Inc., 906 S.W.2d at 719). Trade secrets include “any formula, pattern,

device or compilation of information which is used in one’s business, and which gives him an

opportunity to obtain an advantage over competitors who do not know or use it.” Superior Gearbox

Co., 869 S.W.2d at 249. A Missouri court upheld a restrictive covenant, for example, where the

former employee received “extensive confidential information” including monthly and year-to-

date sales and profit statistics, quarterly business and sales reports, companywide operations and

procedures manuals, and customer lists. Cape Mobile Home Mart, Inc. v. Mobley, 780 S.W.2d

116, 117 (Mo. Ct. App. 1989).

       Employers also reasonably seek to protect customer contacts because “goodwill develops

between the customers and the employer through the employee whose job it is to meet and

converse with the customer while representing the employer.” Systematic Bus. Servs., Inc., 162

S.W.3d at 51; see also Kessler-Heasley Artificial Limb Co. v. Kenney, 90 S.W.3d 181, 186 (Mo.

Ct. App. 2002). The Missouri Supreme Court has recently advised that “an employee’s ability to

influence customers depends on the ‘quality, frequency, and duration of an employee’s exposure
                                                                                                8
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 9 of 26 PageID #: 2292


to an employer’s customers[, which is], crucial in determining the covenant’s reasonableness.’”

Whelan Sec. Co. v. Kennebrew, 379 S.W.3d 835, 842 (Mo. banc 2012) (quoting Healthcare Servs.

of the Ozarks, Inc. v. Copeland, 198 S.W.3d 604, 611 (Mo. banc 2006)).

          Munley’s Non-Competition Agreement has three key provisions relevant to the parties’

motions. 5 First, the contract prohibits Munley from engaging in a “Competing Business anywhere

within the Restricted Area” for 24 months after leaving Perficient. (Doc. 1-1 at § 15(e)(iii)).

Competing Business is defined as “any person or entity that offers, markets, provides or is

demonstrably planning to offer, market or provide any Competitive Products or Services.” (Id. at

§ 2(e)). The Restricted Area is broadly defined as any market in which Perficient has offered its

services in the prior two years. Perficient acknowledges that the Restricted Area is effectively

worldwide. (Doc. 11 at 13). Second, the Non-Competition Agreement prohibits Munley from

performing any “Competitive Duties for a Competing Business” (Doc. 1-1 at § 15(e)(iv)), with

Competitive Duties defined broadly to include any work on behalf of a Competing Business

relating to Competitive Products or Services. (Id. at § 2(f)). Finally, the Non-Competition

Agreement states that Munley must “hold in strictest confidence and use [his] best efforts and the

utmost diligence to protect and safeguard the Confidential Information” and not use such

information except as necessary to perform his duties as a Perficient employee. (Doc. 1-1 at §

15(c)).

          This Court will proceed to address the enforceability of each provision. First, however, this

Court must consider Munley’s overarching argument that he lacked meaningful contact with


5
  Perficient’s complaint also alleges that Munley breached the non-solicitation provision of the Non-Competition
Agreement. In ruling on the injunctions, this Court found that Munley did not breach this covenant. Perficient has not
renewed this argument, implicitly acknowledging that there is no plausible claim for breach of the non-solicitation
covenant. See Doc. 105 at ¶ 103. The SUMFs do not offer any facts to suggest otherwise.

As discussed below, the Non-Competition Agreement also required that Munley provide notice of new employment.
The enforceability of this provision is not at issue, as Munley only argues that any breach is de minimis.
                                                                                                                    9
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 10 of 26 PageID #: 2293


customers or access to trade secrets. The Missouri Supreme Court has held that non-competition

agreements may be enforced “as to employees having substantial customer contacts” but it is “not

necessary that there is a secret customer list.” Osage Glass, Inc. v. Donovan, 693 S.W.2d 71, 74

(Mo. banc 1985). The precise extent of Munley’s involvement with key customers is disputed

(Doc. 105 at ¶ 14). Munley primarily argues that Steve Nye, Perficient’s National Sales and Partner

Executive, managed customer relations while Munley had a more hands-off, executive role.

Certain undisputed facts, however, demonstrate that Munley had sufficient customer contacts to

justify Perficient’s legitimate interests in enforcing the restrictive covenants under Missouri law:

           •   Perficient’s sales professionals reported to their respective General Manager as well
               as Steve Nye, who reported directly to Munley. (Doc. 94 at ¶ 13).

           •   Munley was acting General Manager of Perficient’s Salesforce practice from
               September 25, 2018 until his termination. (Doc. 103 at ¶¶ 23, 30). Sales teams
               reported directly to the General Manager. (Doc. 94 at ¶ 12). As acting General
               Manager, Munley was involved in some capacity with the sale and service for all
               of Perficient’s Salesforce projects. (Doc. 103 at ¶ 36).

           •   Perficient attempted two CPQ implementation projects in 2017-2018, both of
               which failed. Munley attempted to resolve implementation challenges through
               high-level contact with each client. (Id. at ¶¶ 49-50).

           •   Salesforce itself is a substantial source of customer referrals for implementation
               projects. These are known as “channel” sales. (Id. at ¶ 8). Munley was involved
               with the Salesforce channel in his role at Perficient, and had relationships with
               Salesforce employees where he specifically discussed Perficient’s potential entry
               into the CPQ market. (Id. at ¶ 63).

           •   During biweekly conference calls and annual meetings, Munley participated in
               high-level Perficient strategy discussions regarding utilization problems, pricing
               challenges, and whether Perficient won or lost a given large engagement. (Id. at ¶¶
               31-32).

           •    As a Vice President, Munley was exposed to information regarding Perficient’s
               marketing and sales techniques, sales volumes, future investment areas, sales
               projections, and pricing models. (Id. at ¶ 34).




                                                                                                  10
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 11 of 26 PageID #: 2294


Considering only these undisputed facts, a reasonable factfinder could not conclude that Munley

lacked substantial customer contacts. This Court is unpersuaded by Munley’s attempt to minimize

or nitpick the extent of such relationships.

       Munley also argues that his employment at Spaulding did not threaten any Perficient trade

secrets because such information did not relate to CPQ and was outdated. The undisputed material

facts repeatedly demonstrate that Munley had access to substantial amounts of confidential

information concerning Salesforce specifically and Perficient’s strategy and pricing generally. (Id.

at ¶¶ 34-47). While Perficient acknowledges that it was not offering CPQ implementation services

at the time of Munley’s termination, Munley had attended presentations and been privy to

information concerning Perficient’s strategic plan for entering the CPQ market. (Id. at ¶¶ 76-78).

As to the confidential information becoming stale, the Court notes that Munley remained a Vice

President and acting General Manager of the Salesforce unit right up until his termination. (Id. at

¶ 30). It is implausible that the confidential information Munley had access to became stale in the

few weeks between his termination at Perficient and hiring at Spaulding. In short, the undisputed

material facts indicate that Munley had access to substantial trade secrets which could have been

leveraged in order to compete with Perficient. Whether Munley in fact relied on such information

to the detriment of Perficient goes to the question of contractual breach, not enforceability.


   (1) Competing Business

       Perficient previously argued that any work by Munley for Spaulding violates the

Competing Business covenant because Spaulding competes with Perficient in certain areas. In

ruling on the preliminary and permanent injunction, this Court found that “an outright prohibition

against [Munley] working for Spaulding is broader than necessary to protect Perficient’s trade

secrets or customer contacts and is therefore unenforceable.” (Doc. 59 at 12). This Court’s view

                                                                                                 11
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 12 of 26 PageID #: 2295


remains the same. The Competing Business provision appears to prevent Munley from working

for any Perficient competitor in any capacity, even if Munley’s role has no connection to any

Perficient offerings. Perficient has not renewed this argument in its motion for summary judgment,

effectively conceding that the Competing Business provision cannot be relied upon to entirely

preclude Munley from working at Spaulding. (See Doc. 105 at ¶ 99). Therefore, this Court finds

that the Competing Business restrictive covenant is unenforceable as a matter of law.


   (2) Competitive Duties

          The Competitive Duties covenant is considerably narrower than the Competing Business

provision. The Non-Competition Agreement defines Competitive Duties as:

          [D]uties on behalf of a Competing Business that relate to Competitive Products or
          Services in any way and: (1) are substantially similar to the duties [Munley]
          performed or hereafter performed for [Perficient]; (2) involve management (in any
          capacity), operation, advice or control of a Competing Business; (iii) are performed
          in the capacity of a director, officer, general partner, manager or executive of a
          Competing Business and relate to Competitive Products or Services; or (iv) involve
          the sale or marketing of any Competitive Products or Services. (Doc. 1-1 at § 2(f)).

Munley argues that this covenant is also unenforceable because it “prohibits Munley from

performing duties and responsibilities relating to products for which Munley never performed

services, had responsibility for, or learned trade secrets about.” (Doc. 93 at 22). See Victoria’s

Secret Stores, Inc. v. May Dep’t Stores Co., 157 S.W.3d 256, 260 (Mo. Ct. App. 2004) (“A

restrictive covenant in an employment agreement is only valid and enforceable if it is necessary to

protect trade secrets and customer contacts.”). Perficient responds that, as specifically applied to

Munley, this provision is clearly necessary to protect Perficient’s legitimate interests. This Court

agrees.

          Under Missouri law, this Court must assess the enforceability of this covenant in light of

the particular circumstances. AEE-EMF, Inc., 906 S.W.2d at 719. That the covenant hypothetically

                                                                                                 12
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 13 of 26 PageID #: 2296


“could be subject to a broad interpretation” does not render it unenforceable where “the case before

the Court does not require such a broad construction.” Panera, LLC v. Nettles, No. 4:16-CV-1181-

JAR, 2016 WL 4124114, at *3 (E.D. Mo. Aug. 3, 2016). Munley was a high-level employee at

Perficient. He directly or indirectly managed 250 employees, oversaw the Salesforce unit (among

others), and routinely participated in strategy discussions with the most senior Perficient leaders.

(Doc. 97 at ¶¶ 28-47). Munley acknowledges that through his role as acting General Manager of

the Salesforce practice at Perficient, he had “extensive knowledge of confidential proprietary

information.” (Doc. 103 at ¶ 36). Though it appears that Munley was not the primary, day-to-day

contact for customers (Doc. 103 at ¶ 23), he was responsible for the profit and loss of those groups

under him, including Salesforce. (Id. at ¶ 139). Overall, Munley admits that he “had access to

extensive information regarding Perficient’s current and prospective customers, both in his

business units and company-wide, including the customer’s buying behavior, services purchased,

the challenges in servicing that customer, and billing data.” (Doc. 103 at ¶ 33).

       This Court finds the Competitive Duties restrictive covenant reasonable in light of

Munley’s role at Perficient. See Express Scripts, Inc. v. Lavin, No. 17-CV-01423 HEA, 2017 WL

2903205, at *4 (E.D. Mo. July 7, 2017) (“[T]he Agreement is reasonable under the circumstances

because Lavin was a high level and highly compensated executive.”). Unlike the Competing

Business covenant, this provision is limited to duties which are either substantially similar to

Munley’s responsibilities at Perficient or involve strategic leadership at a competing company.

Given Munley’s access to various sources of confidential information at Perficient, including as

to key customers like Salesforce, this limitation is reasonable. See id. at *5 (Restrictive covenant

was enforceable where employee “was privy to [plaintiff’s] most detailed confidential information

and trade secrets regarding its customer relationships.”).



                                                                                                 13
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 14 of 26 PageID #: 2297


       Munley claims that this provision prohibits him from working for any competitor, in any

capacity, anywhere in the world. See NanoMech, Inc. v. Suresh, 777 F.3d 1020, 1024 (8th Cir.

2015) (“Under the plain language of the agreement, [defendant] would be prohibited from working

for any company that is a competitor of [plaintiff], in any capacity, anywhere in the world.”). But

this interpretation is contradicted by the plain language of the Competitive Duties clause, which

does not prohibit Munley from working for any competitor in any capacity. Munley is not

prohibited from working at Spaulding in any capacity, for example, despite the fact that Spaulding

competes with Perficient in certain areas.

       The broad geographical scope of the Competitive Duties covenant is also appropriate. See

Express Scripts, Inc., 2017 WL 2903205, at *4 (“Courts applying Missouri law readily enforce

geographical limitations that span nationwide.”). Given the global nature of the software industry

and Perficient’s customer relationships around the world, there is no reasonable basis to limit the

restrictive covenant to any mileage radius. In this context, “a per se rule against broad geographic

restrictions would seem hopelessly antiquated.” NanoMech, Inc., 777 F.3d at 1025 (quoting

Victaulic Co. v. Tieman, 499 F.3d 227, 237 (3d Cir. 2007)); see also Sigma Chem. Co. v. Harris,

586 F. Supp. 704, 710 (E.D. Mo. 1984). This Court continues to believe that a “global scope is

necessary to protect Perficient’s interests.” (Doc. 59 at 14).

       This Court determines, however, that the 24-month prohibition is longer than necessary to

protect Perficient’s legitimate interests. Missouri courts have upheld restrictive covenants of

similar length (and longer). Whelan Security Co. v. Kennebrew, 379 S.W.3d 835, 846-47 (Mo.

banc 2012) (“Considerable precedent in Missouri supports the reasonableness of a two-year non-

compete agreement.”); Church Mut. Ins. Co. v. Sands, No. 14-CV-3119-S-DGK, 2014 WL

3385208, at *3 (W.D. Mo. July 9, 2014) (upholding three-year restriction). But this Court heard

testimony specifically suggesting that the software implementation industry experiences rapid
                                                                                                 14
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 15 of 26 PageID #: 2298


changes rendering any information obtained by Munley from Perficient less valuable by the day.

Accordingly, this Court finds that the Competitive Duties restrictive covenant is only enforceable

for 12 months. See Kennebrew, 379 S.W.3d at 844 (limiting enforceability of customer non-

solicitation clause to 12 months instead of 24); Payroll Advance, Inc. v. Yates, 270 S.W.3d 428,

437 (Mo. Ct. App. 2008) (citations omitted) (“[N]umerous courts have limited and affirmed

modifications by trial courts of covenants not to compete where the restrictions set out in the

covenants were broader than necessary.”). Perficient has not challenged this determination.


   (3) Confidentiality Requirements

       The Non-Competition Agreement requires that Munley “hold in strictest confidence and

use [his] best efforts and the utmost diligence to protect and safeguard the Confidential

Information” and not use such information except as necessary to perform his duties as a Perficient

employee. (Doc. 1-1 at § 15(c)). Munley does not challenge the enforceability of the confidentiality

requirements, nor should he, given they reasonably seek to protect Perficient’s trade secrets.

Therefore, this Court finds that (1) the Competing Business restrictive covenant is overbroad and

unenforceable; (2) the Competitive Duties requirement is enforceable, but only for 12 months after

Munley was terminated; and (3) the confidentiality requirements are enforceable. The question

then becomes whether any of the enforceable contractual provisions were breached during

Munley’s employment at Spaulding.


   B. Breach

       Competitive Duties and CPQ

       Perficient argues that Munley breached the Competitive Duties covenant by accepting a

leadership position at Spaulding which entailed working on CPQ products. Munley responds that

CPQ did not constitute a “Competitive Product or Service,” which the Non-Competition
                                                                                                 15
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 16 of 26 PageID #: 2299


Agreement defines as “any products or services that are of a type or nature that are an alternative

to, the same, as similar to any of the products or services being offered, sold, provided, marketed,

or actively developed (as evidenced by internal company documents and records of [Perficient])

by [Perficient] as of the date hereof or as of [Munley’s termination date].” (Doc. 1-1 at § 2(g))

(emphasis added). While it is apparent that CPQ was not a strategic lynchpin for Perficient, it is

equally clear that the CPQ product line was being actively developed, including by Munley

himself.

       Multiple undisputed facts demonstrate that CPQ was an area of investment and

development for Perficient at the time of Munley’s termination. Such undisputed facts include:

           •   In 2017, Perficient began offering implementation services for Salesforce CPQ.
               Munley had some involvement with two implementation efforts, but both projects
               had substantial challenges and ultimately failed. (Doc. 97 at ¶¶ 48-52).

           •   In April 2018, Munley advised that Perficient should consider acquiring ATG,
               Salesforces’ “go to implementation partner” for CPQ. (Id. at ¶¶ 54-58).

           •   In September 2018, Munley attended the Salesforce Dreamforce Conference, where
               a Salesforce representative specifically requested that Perficient consider entering the
               CPQ implementation market. (Id. at ¶ 63).

           •   In October 2018, Munley re-assigned Director Suresh Krishnan from the Oracle unit
               to Salesforce specifically so that Krishnan could “start[] up the Salesforce CPQ
               business.” Krishnan soon advised Perficient’s Salesforce practice recruiter to “open
               up the application pipeline” for CPQ. (Id. at ¶¶ 69, 75).

           •   In February 2019, Munley presented Perficient’s Chief Operating Officer with a “Go
               To Market Plan” identifying CPQ as one of five areas to “nurture and invest.” (Id. at
               ¶¶ 80-84).

           •   On May 22, 2019, approximately three weeks after Munley was terminated,
               Perficient acquired Sundog Interactive (“Sundog”) in order to increase Perficient’s
               Salesforce business. As part of the deal, Perficient acquired new employees with
               Salesforce CPQ experience. (Id. at ¶¶ 93-95).

Considering these undisputed facts, a reasonable factfinder would conclude that Perficient was, at

a minimum, actively developing CPQ at the time of Munley’s termination. CPQ implementation

                                                                                                    16
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 17 of 26 PageID #: 2300


projects had been offered and sold as early as 2017, even if the projects did not go as planned.

There is no question, therefore, that CPQ constituted a Competitive Product or Service as of

Munley’s termination date.

       Meanwhile, it is also undisputed that Munley’s responsibilities at Spaulding included

managing the Salesforce practice line, particularly CPQ. (Id. at ¶ 126). Salesforce is Spaulding’s

second largest practice, and CPQ accounts for 95% of that business. (Id. at ¶¶ 128, 130). Munley’s

strategy was to prioritize the Salesforce channel (i.e., obtain referrals directly from Salesforce).

(Id. at ¶ 138). Munley eventually proposed that Spaulding acquire Perficient’s Salesforce

subcontracting business, further demonstrating the overlap between the companies. (Id. at ¶ 147;

see also Doc. 59 at 15 (“[Munley] also asserts in the email that Spaulding is in a better position to

sell Salesforce subcontracting services than Perficient, demonstrating that the two are potential

competitors and that his knowledge of Perficient is a competitive advantage.”)).

       To briefly synthesize the undisputed facts, Munley was a high-level executive at Perficient

with substantial access to confidential information regarding strategy and key customers, including

Salesforce. While at Perficient, Munley spearheaded an effort to prioritize development of a CPQ

product line. This effort included potential acquisitions of players in the CPQ space, re-assignment

of key personnel to focus on CPQ, and a presentation to senior Perficient leadership identifying

CPQ as an area of development. Upon termination, Munley was hired by Spaulding as Partner and

Salesforce Practice leader, where he would focus on obtaining referrals from Salesforce, primarily

for CPQ. Based on these facts, this Court concludes that Munley’s work at Spaulding constituted

a breach of his obligations under the Competitive Duties section of the Non-Competition

Agreement. As this Court previously explained, “Munley has established relationships with

individuals inside Salesforce – with whom he discussed CPQ - and those relationships could be

leveraged to Perficient’s detriment” while at Spaulding. (Doc. 59 at 14). Munley’s leveraging of
                                                                                                  17
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 18 of 26 PageID #: 2301


his Salesforce relationships and access to confidential information against Perficient is precisely

the harm that the Non-Competition Agreement sought to prevent.


       Confidential Information

       Perficient argues that Munley breached his covenant to “(a) hold in strictest confident and

use [his] best efforts and the utmost diligence to protect and safeguard the Confidential

Information; and (b) not use, directly or indirectly . . . , or disclose to any person or entity any

Confidential Information.” (Doc. 1-1 at § 15(c)). Perficient specifically cites Munley’s discussions

with Jay Laabs, Chief Executive Officer of Spaulding, and the May 24, 2019 e-mail to Perficient

leadership as evidence of breach. Munley responds that no confidential information was shared

with Laabs, and the May 24, 2019 e-mail cannot constitute a breach because the only recipients

were Perficient employees.

       There is some genuine dispute over the precise content of Munley’s statements to Laabs

and whether such conversations revealed confidential information as defined in the Non-

Competition Agreement. (Doc. 103 at ¶¶ 123-125). This Court finds, however, that Munley clearly

breached the non-disclosure covenant by using his Spaulding e-mail account to share Perficient’s

confidential information, even if only with Perficient. It is entirely undisputed that Munley “cited

several confidential [Perficient] numbers namely Perficient’s target gross margin for the work . . .

the gross margin the business historically earned, the volume of sales,” and other information

which Munley remembered off the top of his head. (Doc. 103 at ¶ 149-150). This Court previously

found that this e-mail “is an attempt by Munley to leverage his knowledge and understanding of

Perficient to make money for Spaulding” and is “indicative of an unwillingness or inability to

preserve confidentiality.” (Doc. 59 at 16).




                                                                                                 18
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 19 of 26 PageID #: 2302


       Understandably, Munley argues that no breach occurred because there is no evidence that

any Spaulding employee had access to Munley’s e-mail account. But such access is not required

to establish a breach. A reasonable factfinder could not conclude that Munley used “best efforts

and utmost diligence” to protect the confidential information when he was willing to share it using

an e-mail account controlled by one of Perficient’s competitors. The e-mail also demonstrates that

Munley breached this covenant by relying upon Perficient’s confidential information in an attempt

to benefit Spaulding. Accordingly, this Court finds as a matter of law that Munley breached his

obligations under the Non-Competition Agreement as to the confidential information.


       Notice of New Employment

       Perficient also alleges that Munley breached § 15(g) of the Non-Competition Agreement,

which requires that, for 24 months after termination, Munley disclose any subsequent employment,

consulting, or other service relationship to Perficient in writing within seven days of termination.

Munley responds that he “made no secret” of his employment at Spaulding since it was prominent

on his LinkedIn page. (Doc. 102 at 12). It is apparent, however, that Munley did not strictly comply

with the notice requirements of the Non-Competition Agreement. Perficient reasonably alleges

that it could have clearly communicated Munley’s non-competition and confidentiality obligations

if it had formally been made aware of Munley’s employment at Spaulding.

       Munley further argues that the breach was not material. See Kreisler Drug Co., Inc.

Missouri CVS Pharm., LLC v. Naber, No. 14:01050-CV-W-JTM, 2016 WL 5844145, at *5 (W.D.

Mo. Oct. 4, 2016). This Court agrees that the breach was likely not material given Perficient’s

Chief Operating Officer’s testimony that he received a LinkedIn notification regarding Munley’s

new position at Spaulding. But Missouri law clearly provides that “[i]f the breach is not material,

the aggrieved party may sue for partial breach.” Curt Ogden Equip. Co. v. Murphy Leasing Co.,

                                                                                                 19
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 20 of 26 PageID #: 2303


Inc., 895 S.W.2d 604, 609 (Mo. Ct. App. 1995); see also Helms v. Express Pharm. Servs. of

Missouri, Inc., No. 5:06-CV-6035-NKL, 2007 WL 541599, at *2 (W.D. Mo. Feb. 16, 2007) (“On

the other hand, if PharmaCare breached the Agreement, but the breach is not material, then Helms

may only sue for damages.”). Materiality is only required in order to cancel the contract; it is not

a threshold requirement for the breach itself. Therefore, this Court finds that Munley breached §

15(g) of the Non-Competition Agreement by failing to notify Perficient of his employment at

Spaulding in writing within seven days.


   C. Damages

       Munley argues that even if he breached enforceable restrictive covenants, Perficient has

not suffered any damages. In response, Perficient offers two theories as to damages: (1) attorneys’

fees; and (2) nominal damages. Perficient has established that it is not seeking any monetary

damages except for attorneys’ fees. (Doc. 105 at ¶ 109). This Court recognizes that Perficient

limited actual damages through its prompt efforts to obtain a TRO and then preliminary and

permanent injunction. In the Non-Competition Agreement itself, Munley “agrees that irreparable

damage will result to [Perficient] in the event of the breach of any covenant.” (Doc. 1-1 at § 16(a)).

Such acknowledgment is not sufficient by itself to prove damages, however. See Midwest Sign &

Screen Printing Supply Co. v. Dalpe, 386 F. Supp. 3d 1037, 1055 (D. Minn. 2019) (“The

Agreement’s inclusion of a term acknowledging the possibility of irreparable harm in the event of

a breach does not establish a likelihood of irreparable harm here.”).


       (1) Attorneys’ Fees

       The Non-Competition Agreement has two provisions regarding attorneys’ fees. First, the

agreement has a “Remedies” section stating that if Perficient “incurs legal fees and other expenses

to enforce this Agreement and/or seek redress for any violation, [Munley] promises and agrees to
                                                                                                   20
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 21 of 26 PageID #: 2304


pay all costs, court costs, fees and expenses, including reasonable attorneys’ fees.” (Doc. 1-1 at §

13). The agreement also provides that “[i]n the event a court of competent jurisdiction determines

that [Munley] breached this Agreement, including the covenants of confidentiality and non-

disclosure contained in this Agreement, in any manner, [Perficient] shall also be entitled to its

reasonable costs and attorneys’ fees associated with any legal or equitable action against [Munley]

relating to [Munley’s] breach of this Agreement.” (Id. at § 29). Perficient contends that its

attorneys’ fees constitute consequential damages under Missouri law. Munley responds that it is

“illogical that a party can argue attorneys’ fees are damages sufficient to prevail on a claim for

breach of contract when a [prerequisite] for obtaining an award of such fees is first prevailing on

the underlying claim.” (Doc. 102 at 20).

       In Missouri, attorneys’ fees may be awarded when they are provided for in a contract or

when they are authorized statutorily. Berry v. Volkswagen Grp. of Am., Inc., 397 S.W.3d 425, 431

(Mo. banc 2013) (citations omitted). The question before this Court is whether contractually agreed

upon attorneys’ fees may establish the damages element for a breach of contract claim. Missouri

courts recognize consequential damages, which are “those damages naturally and proximately

caused by the commission of the breach and those damages that reasonably could have been

contemplated by the defendant at the time of the parties’ agreement.” Ulrich v. CADCO, Inc., 244

S.W.3d 772, 779 (Mo. Ct. App. 2008) (citing St. John’s Bank & Trust Co. v. Intag, Inc., 938

S.W.2d 627, 629 (Mo. Ct. App. 1997)).

       In various instances, Missouri courts have referred to attorneys’ fees as an example of

consequential damages. Missouri courts have consistently described the state’s vexatious refusal

statute, MO. REV. STAT. § 375.420, as compensating the insured “for consequential damages, such

as attorneys’ fees.” Champ Realty Co. v. Am. States Ins. Co., No. 4:10-CV-1058 JCH, 2010 WL

2985676, at *2 (E.D. Mo. July 23, 2010) (internal quotations omitted). In the criminal context, the
                                                                                                 21
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 22 of 26 PageID #: 2305


Eighth Circuit has discussed whether restitution can include “consequential damages such as

attorneys’ fees.” United States v. Akbani, 151 F.3d 774, 779 (8th Cir. 1998). It is equally clear,

however, that attorneys’ fees are not recognized as consequential damages in the absence of an

underlying contract or statute awarding such fees. See Lester E. Cox Med. Ctrs., Springfield, MO

v. Huntsman, No. 003276:CV-SDWECF, 2003 WL 22004998, at *9 (W.D. Mo. Aug. 5, 2003)

(“The Court holds that litigation expenses and attorney’s fees are just that, litigation expenses and

attorney’s fees, not damages.”) (emphasis in original).

       Considering the undisputed facts, this Court finds that certain attorneys’ fees incurred by

Perficient constitute consequential damages under Missouri law. Munley specifically agreed to

compensate Perficient for reasonable attorneys’ fees incurred if Perficient were required to enforce

the Non-Competition Agreement. (Doc. 1-1 at § 13). Perficient proceeded to incur legal fees when

it obtained a TRO and, later, preliminary and permanent injunction. Such damages were naturally

and proximately caused by Munley’s breach and reasonably could have been contemplated by

Munley given the clear contractual language. See Cason v. King, 327 S.W.3d 543, 553 (Mo. Ct.

App. 2010).

       Such holding is consistent with the Eighth Circuit’s guidance that “[a]ttorney fees are

typically not recoverable as an element of damages in the absence of . . . a contractual agreement

to award attorney fees.” Allied Sys. Ltd. v. Teamsters Auto. Transport Chauffeurs, Demonstrators,

and Helpers, 304 F.3d 785, 792 (8th Cir. 2002) (citing Am. Fed’n of Musicians v. St. Louis

Symphony, 203 F.3d 1079, 1081 (8th Cir. 2000)); see also Ashworth v. Schneider, 667 S.W.2d 16,

17 (Mo. Ct. App. 1984) (“Usually, attorney fees are not recoverable as damages without statutory

authorization or contractual provision.”) (emphasis added). In Mountain Pure, LLC v. Bank of

America, N.A., the Eighth Circuit, applying Arkansas law, held that attorneys’ fees were

recoverable as consequential damages because the defendant had “tacitly agreed to pay such
                                                                                                  22
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 23 of 26 PageID #: 2306


special damages” pursuant to an Arkansas statute. 481 F.3d 573, 576 (8th Cir. 2007) (applying

Arkansas law). Munley attempts to distinguish Mountain Pure based on the presence of the

Arkansas statute, but the relevance of the statute was simply that it put the defendant on notice of

its obligation to pay attorneys’ fees. The same logic applies here, where Munley specifically agreed

to pay reasonable attorneys’ fees required to enforce the Non-Competition Agreement. Therefore,

this Court holds that, pursuant to the plain language of the contract, at least some attorneys’ fees

and legal costs incurred by Perficient in enforcing the Non-Competition Agreement are an element

of damages as opposed to collateral litigation costs.


        (2) Nominal Damages

        Perficient also argues that nominal damages are sufficient to warrant summary judgment

on its breach of contract claim. This Court agrees, as Missouri courts have repeatedly held that

“[i]f a party fails to prove actual damages, [] proof of the existence of a contract and its breach will

give rise to nominal damages.” Emerald Pointe, L.L.C. v. Jonak, 202 S.W.3d 652, 664 (Mo. Ct.

App. 2006) (citing Dierkes v. Blue Cross & Blue Shield of Missouri, 991 S.W.2d 662, 669 (Mo.

banc 1999)); see also Glenn v. HealthLink HMO, Inc., 360 S.W.3d 866, 872 (Mo. Ct. App. 2012)

(“The existence of nominal damages is sufficient to preclude summary judgment.”); Hanna v.

Darr, 154 S.W.3d 2, 5 n.2 (Mo. Ct. App. 2004) (citing Carter v. St. John’s Regional Med. Ctr., 88

S.W.3d 1, 12 (Mo. Ct. App. 2002)) (“In Missouri, it is a fundamental precept of contract law that

nominal damages are available where a contract and its breach are established. Proof of the

existence of a contract and its breach make a submissible case on damages, no matter whether

actual damages have been proven.”); Evans v. Werle, 31 S.W.3d 489, 493 (Mo. Ct. App. 2000)

(citing Wasson v. Schubert, 964 S.W.2d 520, 526 (Mo. Ct. App. 1998)) (“Here, the [plaintiffs]

have proven the existence of a contract and its breach but have failed to provide submissible

                                                                                                     23
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 24 of 26 PageID #: 2307


evidence of their damages. However, proof of a contract and its breach gives rise to nominal

damages.”).

       Munley argues that the cases cited by Perficient all involve the existence of some damages

and plaintiff failing to produce evidence establishing the amount of actual damages. But that is not

universally true of the cases cited above. In Wasson v. Schubert, it was unclear whether the plaintiff

suffered any actual damages because the parties disagreed as to the proper test for measurement

of property damages. The appellate court still reversed the trial court’s judgment as a matter of law

because “proof of the contract and its breach gives rise to nominal damages.” Wasson, 964 S.W.2d

at 526; see also Jonak, 202 S.W.2d at 664 (“Appellants’ argument that the trial court’s failure to

award any damages precluded a breach of contract is without merit.”); Tippin v. Curators of Univ.

of Missouri, 143 S.W.3d 720 (Mo. Ct. App. 2004) (per curiam) (affirming judgment in which

plaintiff prevailed on breach of contract claim but was awarded zero damages). The distinction

identified by Munley is also irrelevant. The Missouri courts still held that the respective plaintiffs’

failure to provide sufficient evidence of actual damages did not preclude a successful breach of

contract claim because of the potential for nominal damages.

       There is substantial Missouri precedent establishing that nominal damages for breach of

contract are available when a party cannot prove actual damages. This rule is particularly

appropriate in this case, where Perficient has proven a breach but prevented actual damages

(beyond attorneys’ fees) by obtaining injunctive relief. Accordingly, Perficient has suffered

sufficient damages as a matter of law to succeed on its breach of contract claim.


IV.    CONCLUSION

       As a high-level executive at Perficient with access to numerous sources of confidential

information regarding key customers, Munley agreed to certain restrictive covenants as part of his

                                                                                                    24
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 25 of 26 PageID #: 2308


compensation. Such covenants are not favored under Missouri law, but will be enforced if

necessary to protect an employer’s legitimate interests and reasonable as to time and space. This

Court has determined as a matter of law that the Competitive Business restrictive covenant in the

Non-Competition Agreement is overbroad and not necessary to protect Perficient’s legitimate

interests. But this Court has also found that the Competitive Duties provision is reasonably tailored

to protect Perficient’s trade secrets and customer contacts, especially in light of Munley’s

executive status, at least for a period of 12 months after termination.

       The undisputed facts reveal that Munley breached multiple provisions of the Non-

Competition Agreement by failing to provide formal notice of his new employment, performing

Competitive Duties on behalf of Spaulding by targeting Salesforce business, particularly through

CPQ, and not using utmost diligence to protect Perficient’s confidential information. As a result

of these breaches, Perficient brought this litigation and incurred attorneys’ fees and other costs in

order to enjoin Munley from causing further actual damages by continuing to breach the Non-

Competition Agreement. Because the undisputed facts reveal that Munley breached an enforceable

contract resulting in nominal and consequential damages to Perficient, summary judgment in favor

of Perficient as to Count I is warranted.


       Accordingly.

       IT IS HEREBY ORDERED that Plaintiff Perficient, Inc.’s Motion for Summary

Judgment on Count I of its Verified Complaint (Doc. 95) is GRANTED. A separate Order will

accompany this Memorandum and Order.

       IT IS FURTHER ORDERED that Defendant Thomas Munley’s Motion for Summary

Judgment (Doc. 92) is DENIED.




                                                                                                  25
Case: 4:19-cv-01565-JAR Doc. #: 112 Filed: 04/15/21 Page: 26 of 26 PageID #: 2309


      Dated this 15th day of April, 2021.

                                            ________________________________
                                            JOHN A. ROSS
                                            UNITED STATES DISTRICT JUDGE




                                                                               26
